AMENDMENT NO. 5 TO PARTICIPATION AGREEMENT THIS AMENDMENT NO. 5 TO THE AGREEMENT by and among Lincoln Life & Annuity Company of New York (hereinafter, the “Company”), a New York life insurance company, and the T. Rowe Price International Series, Inc., a corporation organized under the laws of Maryland, T. Rowe Price Equity Series, Inc., a corporation organized under the laws of Maryland (which together with the T. Rowe Price International Series, Inc. shall be collectively referred to as the “Funds”) and T. Rowe Price Investment Services, Inc. (hereinafter the “Underwriter”), a Maryland corporation is effective as of October 10, 2011. WHEREAS, the Company, the Funds and Underwriter are parties to that certain Participation Agreement dated October 1, 1996, as amended, (the “Agreement”); and WHEREAS, the parties desire to amend Schedule A of the Agreement; NOW, THEREFORE, in consideration of their mutual promises, the Company, the Funds and the Underwriter agree as follows: 1. Schedule A of the Agreement is deleted and replaced in its entirety by the attached Schedule A. 2. All other terms of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative as of the date first above written. LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK By its authorized officer By:/s/ Daniel R. Hayes Name:Daniel R. Hayes Title:Vice President T. ROWE PRICE INTERNATIONAL SERIES, INC. By its authorized officer By: /s/David Oestreicher Name:David Oestreicher Title:Vice President T. ROWE PRICE EQUITY SERIES, INC. By its authorized officer By: /s/David Oestreicher Name: David Oestreicher Title: Vice President T. ROWE PRICE INVESTMENT SERVICES, INC. By its authorized officer By: /s/ Fran Pollack-Matz Name:Fran Pollack-Matz Title:Vice President 399361-3 SCHEDULE A Effective as of October 10, 2011 Name of Separate Account and Date Established by Board of Directors Contracts Funded by Separate Account Designated Portfolios Lincoln Life & Annuity Variable Annuity Account L July 24, 1996 Group Variable Annuity T. Rowe Price International Series, Inc. T. Rowe Price International Stock Portfolio Lincoln Life & Annuity Flexible Premium Variable Life Account Z June 21, 2006 Lincoln Corporate Variable Private Solutions T. Rowe Price Equity Series, Inc. T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price Equity Income Portfolio T. Rowe Price International Series, Inc. T. Rowe Price International Stock Portfolio LLANY Separate Account S for Flexible Premium Variable Life March 2, 1999 Lincoln Corporate Variable Private Solutions T. Rowe Price Equity Income Portfolio 399361-3
